Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 21, 2018

                                    No. 04-18-00599-CV

                                  Homer MALDONADO,
                                        Appellant

                                              v.

                                  Salvador JOHNSON Sr.,
                                         Appellee

                 From the 111th Judicial District Court, Webb County, Texas
                            Trial Court No. 2018CVK001209D2
                      Honorable John D. Gabriel, Jr., Judge Presiding

                                          ORDER

        In accordance with this court’s opinion of this date, appellant’s motion for expedited
disposition is GRANTED. This appeal is DISMISSED FOR WANT OF JURISDICTION. We
further ORDER the clerk of this court to issue the mandate in this appeal with this order.

       It is so ORDERED on September 21, 2018.


                                               _____________________________
                                               Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of September, 2018.

                                               _____________________________
                                               Keith E. Hottle, Clerk of Court